DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for priority based on provisional Application No. 62/925,715 filed on 24 October 2019.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
Independent claims 1, 11, and 20 recite the utilization of a spreadsheet interface to retrieve data entries stored in a data store, changing certain information/values of the data entries via the spreadsheet interface, and updating the one or more data items in the data store corresponding to the one or more changed data entries. Such steps fall under certain methods of organizing human activity; in particular, certain activity between a person and a computer.1 Firstly, the claims are directed to a social activity of 2 Secondly, the claims’ recitation of identifying a plurality of data items responsive to a query is directed to managing personal behavior, another type of organizing human activity.3
Regarding dependent claims 4 and 14 (which pertain to having a user confirm one or more changes, and update the one or more data items in response); dependent claims 5 and 15 (exporting data entries in the cells to the data store); dependent claims 6 and 16 (monitoring and detecting changes to the identified data items and updating the data entries in the spreadsheet interface correspondingly); and dependent claims 8 and 18 (detecting triggering events associated with the spreadsheet interface, identifying and updating one or more different data entries based on detected changes)—such steps are an extension of the independent claims’ methods of organizing human activity, i.e., certain activity between a person and a computer.
	Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea.
	In particular, the claims recite the steps are implemented via a processor (Claims 1 and 20), a memory storing instructions (Claim 1), and a non-transitory computer-readable storage medium (Claim 20), and that the steps involve the transmission of data between a client device and data store (Claims 1, 11, and 20). These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). 

	Independent claims 1, 11, and 20 recite receiving a query for data, retrieving the associated data, sending the results for display, receiving changes to the data entries via the spreadsheet interface, and updating the data store based on one or more changes. These are nothing more than insignificant extra-solution activities, and do not further limit the claims to how—by what particular process or structure—any of the steps of receiving a query for data, identifying a plurality of data items responsive to the query, sending (and displaying) the plurality of data entries for display, receiving one or more changes, and updating the data store correspondingly.
	The additional element regarding information being displayed on a spreadsheet interface comprising a plurality of cells, is nothing more than an attempt to limit the claims to a particular technological environment (i.e., spreadsheet applications), which does not amount to significantly more.

	Dependent claims 2-3 and 12-13 recite types of information associated with the plurality of objects comprising one or more object identifiers, properties, or related objects; and the query comprising one or more keywords, object types, filters, property types, and sorting criteria. However, these are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving a result.

	Dependent claims 4-6, 8, 14-16, and 18 recite receiving a user input confirming the one or more changes (and subsequently updating the data items); exporting data entries to the data store; monitoring identified data items in a data store, detecting one or more changes/triggering events, and identifying and updating the data entries (and different/dependent data entries) in the spreadsheet interface in response to detecting one or more changed data items.
However, these are insignificant extra-solution activities that are only nominal or tangential additions to what is otherwise still an abstract idea. Such steps do not further specify or narrow the independent claims to a particular technical process or structure by which the independent claims’ abstract steps are implemented.

	Dependent claims 7 and 17 recite the use of a version identifier to detect changes to one or more identified data items. Mere narrowing of the identification to the use of a version identifier is an attempt to limit the use of the abstract idea to a particular technological environment.

	Dependent claims 9 and 19 recite the use of a dependency graph to identify dependency relationships among data entries in order to identify one or more different data entries in the spreadsheet interface that depend on one or more other data entries. Narrowing the identification to the use of a dependency graph is an attempt to limit the use of the abstract idea to a particular technological environment.

	Dependent claim 10 recites that the triggering event of claim 8 comprises a display of the spreadsheet interface on the client device, or a user input for refreshing the spreadsheet interface. Such limitations are nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.

	The claims do not contain any additional elements that are sufficient to amount to significantly more than the judicial exception.

	As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of memories, media, computer-executable instructions, processors, etc., amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

	Independent claims 1, 11, and 20 recite receiving, retrieving, sending, displaying, and updating data. Such steps are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving steps; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the retrieving and updating steps; “Presenting offers and gathering statistics” with regards to the displaying step).

	Similarly, dependent claims 4-6, 8, 14-16, and 18 which pertain to updating, storing, and retrieving updated data, are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Electronic recordkeeping” with regards to the updating step; and “Storing and retrieving information in memory” with regards to the storing and retrieving (updated) data step).
	
	Even when viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions4, and encompass methods of organizing human activity by managing relationships between one or more persons and a computer. Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant extra-solution activities, and insignificant field-of-use limitations (describing the context rather than a particular manner of achieving the receiving, identifying/retrieving, displaying, updating/storing, and monitoring/detecting steps). Merely stating the conditions under which the steps are executed only provides mere narrowing of what are otherwise abstract concepts. As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the apparatus operates to monitor/detect and respond to changes in the networked environment.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boucher et al. (“Boucher”) (US 2017/0315979 A1).
	Regarding claim 1: Boucher teaches A system comprising:
	one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations (Boucher, [1467], where the disclosed steps may be implemented using one or more processors executing instructions stored on a hardware device such as memory) comprising:
	receiving, from a client device displaying a spreadsheet interface, a query for data (Boucher, [1071], where the system performs operations of the client computing device including interpreting a user selection (i.e., “query for data”) where the user selection includes at least one data value 812, and the document 806 includes the data value(s). See also Boucher, [1020], where a user can choose an upfront, primary tool such as a spreadsheet when creating a document; in other words, Boucher’s references to “document” may pertain to a spreadsheet application/interface);
	identifying, from one or more datasets in a data store, a plurality of data items responsive to the query; sending, to the client device, a plurality of data entries for display in a plurality of cells of the spreadsheet interface, wherein the data entries correspond to the identified data items (Boucher, [1077-1078], where the client computing device creates a data view for display to the user in response to the user selection and/or extract value, e.g., pulling referenced or linked data from source data, sorting through the user selection 810 for intended data (e.g., pulling relevant data from an entire selection of data such as keywords, keywords with associated data, and/or specific data columns). Note that the source data 830 may refer to data stored on another client computing device and/or data stored on a network and/or cloud server (i.e., “wherein the data entries correspond to the identified data items [from one or more datasets in a data store]”). See also Boucher, [1225], where the data view may pertain to a chart, graph, table, or structured data arrangement, i.e., such as spreadsheets);
	receiving, from the client device, information associated with one or more changes to one or more of the data entries, wherein the one or more changes are created based on one or more user inputs in the spreadsheet interface; and updating, in the data store based on the one or more changes, one or more of the data items corresponding to the one or more changed data entries (Boucher, [1080], where the system interprets a user data change input value including a change to the displayed portion of the data view, e.g., the user enters data into the display. Source data 830 is updated with the data value from the user selection. See also Boucher, [1061], where updates to data may be written back from the open application, e.g., allowing the application user to change certain data and send updates back to the data element 2408 and/or the source data 2410). 

	Regarding claim 2: Boucher teaches The system of claim 1, wherein the plurality of data items comprise information associated with a plurality of objects, the information for each of the objects comprising: one or more object identifiers; one or more object properties; or one or more related objects (Boucher, [1073], where the user selection may involve a user selecting a data record, e.g., an entire file or set of data that is referenced only by title, identifier, and/or unique key. See also Boucher, [1074], where the system determines the user selection from the user selected value including selecting related data where the context indicates the related data is likely to be desired (i.e., “one or more related objects”)). 

	Regarding claim 3: Boucher teaches The system of claim 2, wherein the query comprises: one or more keywords; one or more object types; one or more filters; one or more property types; or one or more sorting criteria (Boucher, [1073], where user selections include a user-entered keyword, at least one data value selected by the user, and/or a selected range value in response to a user selection). 

	Regarding claim 4: Boucher teaches The system of claim 1, wherein the updating one or more of the data items corresponding to the one or more changed data entries comprises:
	storing the information associated with the one or more changes to the one or more of the data entries (Boucher, [1110], where certain data aspects are stored locally for a specific user and/or specific client computing device, e.g., one or more temporary and/or local values where the state of those objects may be deleted upon the user exiting the document. See also Boucher, [1112], where an operation log stores information relating to the user document change input value);
	receiving a user input confirming the one or more changes (Boucher, [1082], where a data view is generated for temporary display allowing the user to confirm and generate the data view into a new document or incorporate the data view into a currently existing document. See also Boucher, [1117], where the operation log may be updated with a confirmed updated change value with edits from the user(s) applied); and
	updating the one or more of the data items in response to the user input confirming the one or more changes (Boucher, [1128], where a user has amended a data value. The data may be propagated to the source information if the user who made the change is authorized and/or confirms the change. See also Boucher, [1177], where the user may be prompted to confirm their intention to change an external source data 4314). 

	Regarding claim 6: Boucher teaches The system of claim 1, wherein the operations further comprise:
	monitoring the identified data items in the data store; detecting one or more changes to one or more of the identified data items; and updating one or more of the data entries in the spreadsheet interface that correspond to the one or more changed data items based on the detected one or more changes (Boucher, [1305], where an age of a datastore and/or indication that updated data is available from an external data source is available to and/or accessible by a user, may be used to update an enriched display value in response to a change in the external data source and/or changes in the datastore. See also Boucher, [1178], where the system may query an external source data, provide an update of the data view (i.e., “spreadsheet interface”) in response to the query, and update the display of the data view. The external source data may be accessed in response to a notification from the external data source that one or more aspects of the external source data have been updated.
Recall from Boucher, [1020], where the document may correspond to a spreadsheet. See also Boucher, [1225], where the data view may pertain to a chart, graph, table, or structured data arrangement, i.e., such as spreadsheets).

	Regarding claim 8: Boucher teaches The system of claim 6, wherein the operations further comprise:
	detecting a triggering event associated with the spreadsheet interface (Boucher, [1178], where the display of the data view 4316 (i.e., “spreadsheet interface”) is updated in response to a query, where the external data source may be accessed in response to an update event, e.g., a request from the user and/or client computing device (i.e., “triggering event”). See also Boucher, [1151], where the change may be resulting from a user edit value, updates in referenced data, external data, and/or environmental variables);
	identifying one or more different data entries in the spreadsheet interface that depend on the one or more of the data entries corresponding to the one or more changed data items (Boucher, [1152], where dependency relationships between data values and formulas are represented in a dependency graph. The dependency graph is used to determine potentially affected elements in response to a change in an element on the dependency graph); and
	updating, in response to the detecting the triggering event, the one or more different data entries based on the detected one or more changes (Boucher, [1154], where the system recalculates result values in response to a user edit value such that, e.g., when data value A is changed and data value D is changed in response, then data value D will need to be recalculated again after the data value B is updated). 

	Regarding claim 9: Boucher teaches The system of claim 8, wherein the identifying one or more different data entries in the spreadsheet interface that depend on the one or more of the data entries comprise:
	accessing a dependency graph comprising a plurality of data entries and a plurality of dependency relationships among the data entries; identifying, in the dependency graph, one or more dependency relationships associated with the one or more of the data entries (Boucher, [1151-1152], where the system constructs a dependency graph that is used (i.e., “accessed”) to determine dependency relationships within objects, data values, elements of the data values of the document, elements of document objects, etc. The utilization of the dependency graph provides for a determination of a change in an object, data value and/or formula that should be operated again to determine updated result values where the update may be due to changes in a user edit value, or updates in reference data, external data, etc.); and
	identifying the one or more different data entries based on the one or more dependency relationships (Boucher, [1151], where the dependency graph conceptualizes dependency relationships between elements of the data values of the document, elements of document objects, etc. Thus in this manner, the identification of dependency relationships between data values, by extension, allows the system to identify the one or more data elements (i.e., “data entries”) that are affected by the change via the use of the dependency graph). 

	Regarding claim 10: Boucher teaches The system of claim 8, wherein the triggering event comprises: display of the spreadsheet interface on the client device; or a user input for refreshing the spreadsheet interface (Boucher, [1178], where the system may query the external source data, update the data view in response to the query, and update the display in response to the updated data view. The external source data may be accessed in response to an update event, e.g., a request from the user and/or client computing device (i.e., “user input for refreshing”)). 

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Boucher teaches A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system cause the computing system to perform operations comprising [the claimed steps] (Boucher, [1481], where the disclosed steps may be implemented on machines such as through non-transitory media having a processor capable of executing program instructions stored thereon).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (“Boucher”) (US 2017/0315979 A1), in view of McCormack et al. (“McCormack”) (US 7,225,189 B1).
	Regarding claim 5: Boucher teaches The system of claim 1, but does not appear to explicitly teach wherein the operations further comprise: receiving, from the client device, a request to export data entries in the cells to the data store; generating a data set comprising a plurality of data items corresponding to the data entries in the cells; and storing the generated dataset in the data store.
	McCormack teaches receiving, from the client device, a request to export data entries in the cells to the data store (McCormack, [FIG. 3] and [6:1-44], where the user confirms the column data and data type information (“data entries in the cells”) to be published (“exported”) from a spreadsheet application 220 to a database data source 235 (“data store”));
	generating a data set comprising a plurality of data items corresponding to the data entries in the cells (McCormack, [FIG. 3] and [6:1-44], where after the user confirms the column data and data type information to be published to the database 235, data is passed from the spreadsheet application to the data provider application 225 where it is cached (i.e., “generating a data set comprising a plurality of data items corresponding to the data entries in the cells”) and compared to data in database 235 to which the cached data is to be published); and
	storing the generated dataset in the data store (McCormack, [FIG. 3] and [6:1-44], where if the data provider application determines the cached data may be published to the database 235 without error, the data (“generated dataset”) is published (“stored”) to the database 235 (“data store”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Boucher and McCormack with the motivation of supporting offline data changes in a spreadsheet application to be published to a remote data source when a connection is re-established between the data source and spreadsheet application (McCormack, [1:39-43], [4:63-67], [16:7-23]).

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (“Boucher”) (US 2017/0315979 A1), in view of Gardner et al. (“Gardner”) (US 2004/0068724 A1).
	Regarding claim 7: Boucher teaches The system of claim 6, but does not appear to explicitly teach wherein the detecting one or more changes to one or more of the identified data items comprises: retrieving, from a version index associated with the identified data items, a first version identifier associated with the identified data items in the data store; determining a second version identifier associated with the data entries in the spreadsheet interface; and determining that the second version identifier is different from the first version identifier.
	Gardner teaches wherein the detecting one or more changes to one or more of the identified data items comprises:
	retrieving, from a version index associated with the identified data items, a first version identifier associated with the identified data items in the data store (Gardner, [0032], where the wireless device retrieves the download server dataset update summary file (i.e., “version index”). See Gardner, [0030], where the download server dataset update summary file 70 can identify the versions of files or datasets resident on the download server (i.e., “data store”) by comparing the version numbers (i.e., “version identifier”); thus in this manner, the download server dataset update summary file 70 corresponds to the claimed “version index”, since the summary file 70 identifies versions of files or datasets and comprises version numbers);
	determining a second version identifier associated with the data entries in the spreadsheet interface (Gardner, [0029], where the system compares the version of each specific resident dataset of the wireless device listed in the resident dataset version summary file 72 (i.e., “determining a second version identifier associated with the [data]”) with the version of the downloadable dataset resident on the download server to determine if the version of the wireless device resident dataset is different from the version of the download server resident dataset); and
	determining that the second version identifier is different from the first version identifier (Gardner, [0033], where a determination is made as to whether the download server resident dataset is a more recent version than the wireless device resident dataset. See Gardner, [0031], where this determination is done by comparing the version number of the download server resident dataset to the version number of the wireless device resident dataset).
	Although Gardner does not appear to explicitly state that the type of information relates to data items/entries in a spreadsheet interface, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Determining version differences would have been performed the same regardless of the specific data involved (i.e., data items/entries in a spreadsheet interface as claimed; data versions of files as disclosed by Gardner; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Gardner’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Boucher and Gardner with the motivation of determining whether a more recent version of data is present on a server without significantly lengthening the connection duration for effecting a full comparison of all local data (Gardner, [0019]) (otherwise such checking would lengthen connection time and cause more expense to the wireless device owner; see Gardner, [0018]).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
23 October 2021




    
        
            
        
            
        
            
    

    
        1 e.g., a person following a set of instructions, a person signing a contract online, a method of anonymous loan shopping that a person conducts using a mobile phone, may all fall within the “certain methods of organizing human activity”. See MPEP § 2106.04(a)(2), subsection II.
        2 See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018), where the social activity at issue was “providing information to a person without interfering with the person’s primary activity”. The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content.
        The Federal Circuit concluded at “[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,” observing that the district court “pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation…”
        3 See MPEP § 2106.04(a)(2), subsection II(C) with regards to BASCOM Global Internet v. AT&T Mobility LLC, where filtering content was found to be an abstract idea and an example of managing personal behavior.
        4 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)